Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the preliminary amendment filed 08/22/2019
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 4-8, 10-14, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 4 recites wherein the mini clamp mechanism includes a set of washers around which proximal ends of the plurality of tethers are wound. Claim 6 recites wherein the proximal tether restraining mechanism includes one or more crimps positioned within the sheath. Claim 10 recites wherein the handle further comprises a tether control configured to axially move the proximal tether restraining mechanism. 
The Office agrees the art of record fails to teach or suggest these features.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16, 18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2008/0071343 (Mayberry et al.)
Regarding claim 1, Mayberry discloses as shown in Figures 3, 16, 19A-19C a delivery device comprising: a handle (manifold 36, see paragraph [0059]); a central elongate member (central core 24. See paragraph [0061]) extending from the handle; a sheath (sheath 34, see paragraph [0057]) configured to slide over and relative to the central elongate member; a distal tether retainer (restraint member 225c, see paragraph [0096]) at a distal end of the central elongate member; a proximal tether restraining mechanism (restraint member 225b, see paragraph [0096]) positioned along the central elongate member distal of the handle and proximal of the distal tether retainer; and a plurality of tethers (release wires 223a-d, see paragraph [0096]) configured to extend from the proximal tether restraining mechanism to the distal tether retainer. 
Regarding claims 16, 18 Mayberry discloses wherein the proximal tether restraining mechanism is an annular tether retainer having a plurality of pockets (slots or grooves 453a-f, see paragraph [0098] therein, wherein the plurality of tethers each include a feature (cylindrical shape) on the proximal end thereof capable of fitting within a pocket of the plurality of pockets to hold the proximal end in place. 
Claim(s) 1, 3, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2007/0203575 (Forster et al.)
Regarding claim 1, Forster et al. discloses as shown in Figures 2, 3, 4, 15, 16B, a delivery device comprising: a handle (handle 102, see paragraph [0078]); a central elongate member (nose cone shaft 136, see paragraph [0083]) extending from the handle; a sheath (sheath 112, see paragraph [0084]) configured to slide over and relative to the central elongate member; a distal tether retainer (nosecone 118, see paragraph [0110]) at a distal end of the central elongate member; a proximal tether restraining 
Regarding claim 3, Forster et al. discloses wherein the proximal tether restraining mechanism includes a mini clamp mechanism (136) positioned within the sheath. See paragraph [0090]. 
Regarding claim 20, Forster et al. discloses wherein the proximal tether restraining mechanism comprises at least one coiled spring configured to hold proximal ends of the plurality of tethers (by urging the clamps to clamp the tether). See paragraph [0090].
Claim(s) 1, 3, 9, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/183523 (Gregg et al.)
Regarding claim 1, Gregg discloses as shown in Figures 1, 11A-11C, 17, 23A-23D a delivery device comprising: a handle (handle 709, see paragraph [0084]); a central elongate member (stem 118, see paragraph [0069]) extending from the handle; a sheath (sheath 116, see paragraph [0070]) configured to slide over and relative to the central elongate member; a distal tether retainer (retaining member 120, see paragraph [0069]) at a distal end of the central elongate member; a proximal tether restraining mechanism (tether control lever 738, see paragraph [0086]) positioned along the central elongate member distal of the handle and proximal of the distal tether retainer; and a plurality of tethers (tethers 226, see paragraph[0073]) configured to extend from the proximal tether restraining mechanism to the distal tether retainer. 
Regarding claim 9, Gregg discloses wherein the proximal tether restraining mechanism (738) is configured to move axially to tighten or loosen the tethers. 
Regarding claim 15, Gregg discloses a sheath control (thumb screw 752, see paragraph [0092]) configured to axially slide the sheath relative to the central elongate member. 
Regarding claims 16-19 Gregg discloses wherein the proximal tether restraining mechanism is an annular tether retainer having a plurality of pockets (pockets 724 see paragraph [0096] therein, wherein the plurality of tethers each include a feature (truncated cone, see paragraph [0088]) on the proximal end thereof capable of fitting within a pocket of the plurality of pockets to hold the proximal end in place. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0071343 (Mayberry et al.)
Regarding claim 2, Mayberry et al. fails to disclose wherein the proximal tether restraining mechanism is between 1 and 3 inches away from the distal tether retainer. 
It would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device disclosed by Mayberry  as matter of design choice to space the proximal and distal tether restraining mechanism  1-3 inches apparat because Applicant has not disclosed that spacing the proximal and distal tether restraining mechanism  apart provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraphs [0011], [0213]. One of ordinary skill in the art, furthermore, would have expected Mayberry’s proximal and distal tether restraining mechanisms, and applicant’s invention, to perform equally well with either the because both spacing dimensions would perform the same function of retaining the tethers equally well considering the relative dimensions disclosed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771